The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of Claims

1. 	Applicant's amendment of claim 1, and addition of claims 6-20 in “Claims - 07/26/2022” with “Amendment/Req. Reconsideration-After Non-Final Reject - 07/26/2022”, have been acknowledged by Examiner.
This office action considers claims 1-20 pending for prosecution. 
           DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; C3 L20-30) = (element 100; Figure No. 3A; Column No. 3 Lines 20-30). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-7, 8-15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al. (US 10037912 B2; hereinafter Hsiao, using the US Provisional Application date).
Regarding claim 1, Hsiao teaches a semiconductor structure (see the entire document, specifically Fig. 1A+; C3 L13+, and as cited below), the semiconductor structure comprising: 
two contact regions ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13) proximate a gate (130; C3 L30-42) and separated by an interior region (in view of Figs. 7A-7C) 3proximate the gate (130; C3 L30-42), wherein a metal material (150; Figs. 7A-7C; C13 L7-49) is formed about contacts in the two contact regions ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13), 4wherein the interior region comprises a liner material (146; Figs. 7A-7C; C10 L16-44, C13 L30), the interior region comprises 5an oxide layer (122; Figs. 7A-7C; C6 L44-57) between the liner material (146; Figs. 7A-7C; C10 L16-44, C13 L30) and a spacer layer (134; Figs. 7A-7C; C5 L48-54), and the spacer layer (134; Figs. 7A-7C; C5 L48-54) is between the oxide layer (122; Figs. 7A-7C; C6 L44-57) and the gate (130; C3 L30-42).  
Regarding claim 2, Hsiao teaches all of the features of claim 1. 
Hsiao further teaches wherein one (120; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13; p-type, SiGe) of the two contact 2regions includes a p-contact material, and wherein a second (121; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13; n-type, SiP) of the two contact regions includes 3an n-contact material.
Regarding claim 3, Hsiao teaches all of the features of claim 1. 
Hsiao further teaches wherein the contacts ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13) are 2characterized by a vertical profile having a first exterior thickness (see Fig. 7B; middle region of 120, 121 where the sidewalls of 120, 121 are not tapered) and a second exterior 3thickness (see Fig. 7B; bottom region of 120, 121 near the fin structure, where the sidewalls of 120, 121 are tapered) less than the first exterior thickness (see Fig. 7B; middle region of 120, 121 where the sidewalls of 120, 121 are not tapered), wherein a region characterized by the second 4exterior thickness (see Fig. 7B; bottom region of 120, 121 near the fin structure, where the sidewalls of 120, 121 are tapered) is located below a region characterized by the first exterior thickness (see Fig. 7B; middle region of 120, 121 where the sidewalls of 120, 121 are not tapered).
Regarding claim 4, Hsiao teaches all of the features of claim 1. 
Hsiao further teaches wherein the semiconductor 2structure comprises two contacts including a silicon-containing material ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13).
Regarding claim 5, Hsiao teaches all of the features of claim 4. 
Hsiao further teaches wherein a first contact of the 2 contacts comprises SiGe (120; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13; p-type, SiGe), and wherein a second contact of the contacts comprises SiP (121; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13; n-type, SiP). 
Regarding claim 6, Hsiao teaches all of the features of claim 1. 
Hsiao further teaches wherein the spacer layer (134; Figs. 7A-7C; C5 L48-54) is between the metal material (150; Figs. 7A-7C; C13 L7-49) and the gate (130; C3 L30-42).  
Regarding claim 7, Hsiao teaches all of the features of claim 1. 
Hsiao further teaches wherein the oxide layer (122; Figs. 7A-7C; C6 L44-57) and the liner material (146; Figs. 7A-7C; C10 L16-44, C13 L30) end at the metal material (150; Figs. 7A-7C; C13 L7-49).  
Regarding claim 8, Hsiao teaches a semiconductor structure (see the entire document, specifically Fig. 1A+; C3 L13+, and as cited below), the semiconductor structure comprising: 
two contact regions ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13) proximate a gate (130; C3 L30-42) and separated by an interior region (in view of Figs. 7A-7C) proximate the gate (130; C3 L30-42), wherein a metal material (150; Figs. 7A-7C; C13 L7-49) is formed about contacts in the two contact regions ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13), wherein the interior region comprises a liner material (146; Figs. 7A-7C; C10 L16-44, C13 L30) and an oxide contact etch stop layer (122; Figs. 7A-7C; see C6 L44-57, where it states that 122 comprises of SiO.sub.2 and deposited through ALD; see also [0045] of the “Specification” of the instant disclosure which states that “In embodiments of the present technology, contact etch stop layer 521 may be an oxide material”; see also [0046] of the “Specification” of the instant disclosure which states that ”contact etch stop layer 521, which may be a higher-quality oxide material such as an atomic-layer deposition oxide”; see also [0054] of the “Specification” of the instant disclosure which states that “therefore it is construed that layer 122 is an oxide contact etch stop layer) between the two contact regions ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13).  
Regarding claim 9, Hsiao teaches all of the features of claim 8. 
Hsiao further teaches wherein the oxide contact etch stop layer (122; Figs. 7A-7C; see C6 L44-57, where it states that 122 comprises of SiO.sub.2 and deposited through ALD; see also [0045] of the “Specification” of the instant disclosure which states that “In embodiments of the present technology, contact etch stop layer 521 may be an oxide material”; see also [0046] of the “Specification” of the instant disclosure which states that ”contact etch stop layer 521, which may be a higher-quality oxide material such as an atomic-layer deposition oxide”; see also [0054] of the “Specification” of the instant disclosure which states that “therefore it is construed that layer 122 is an oxide contact etch stop layer) extends down to a substrate (101; Figs. 7A-7C; see C3 L30-67, where 101 comprises of a semiconductor material, and layer 102 is part of layer 101).  
Regarding claim 10, Hsiao teaches all of the features of claim 8. 
Hsiao further teaches wherein the oxide contact etch stop layer (122; Figs. 7A-7C; see C6 L44-57, where it states that 122 comprises of SiO.sub.2 and deposited through ALD; see also [0045] of the “Specification” of the instant disclosure which states that “In embodiments of the present technology, contact etch stop layer 521 may be an oxide material”; see also [0046] of the “Specification” of the instant disclosure which states that ”contact etch stop layer 521, which may be a higher-quality oxide material such as an atomic-layer deposition oxide”; see also [0054] of the “Specification” of the instant disclosure which states that “therefore it is construed that layer 122 is an oxide contact etch stop layer) extends underneath the liner material (146; Figs. 7A-7C; C10 L16-44, C13 L30).  
Regarding claim 11, Hsiao teaches all of the features of claim 8. 
Hsiao further teaches wherein the oxide contact etch stop layer (122; Figs. 7A-7C; see C6 L44-57, where it states that 122 comprises of SiO.sub.2 and deposited through ALD; see also [0045] of the “Specification” of the instant disclosure which states that “In embodiments of the present technology, contact etch stop layer 521 may be an oxide material”; see also [0046] of the “Specification” of the instant disclosure which states that ”contact etch stop layer 521, which may be a higher-quality oxide material such as an atomic-layer deposition oxide”; see also [0054] of the “Specification” of the instant disclosure which states that “therefore it is construed that layer 122 is an oxide contact etch stop layer) ends at the metal material (150; Figs. 7A-7C; C13 L7-49).  
Regarding claim 12, Hsiao teaches all of the features of claim 8. 
Hsiao further teaches wherein the oxide contact etch stop layer (122; Figs. 7A-7C; see C6 L44-57, where it states that 122 comprises of SiO.sub.2 and deposited through ALD; see also [0045] of the “Specification” of the instant disclosure which states that “In embodiments of the present technology, contact etch stop layer 521 may be an oxide material”; see also [0046] of the “Specification” of the instant disclosure which states that ”contact etch stop layer 521, which may be a higher-quality oxide material such as an atomic-layer deposition oxide”; see also [0054] of the “Specification” of the instant disclosure which states that “therefore it is construed that layer 122 is an oxide contact etch stop layer) is proximate a spacer layer (134; Figs. 7A-7C; C5 L48-54) that is proximate the gate (130; C3 L30-42). 
Regarding claim 13, Hsiao teaches all of the features of claim 8. 
Hsiao further teaches wherein the oxide contact etch stop layer (122; Figs. 7A-7C; see C6 L44-57, where it states that 122 comprises of SiO.sub.2 and deposited through ALD; see also [0045] of the “Specification” of the instant disclosure which states that “In embodiments of the present technology, contact etch stop layer 521 may be an oxide material”; see also [0046] of the “Specification” of the instant disclosure which states that ”contact etch stop layer 521, which may be a higher-quality oxide material such as an atomic-layer deposition oxide”; see also [0054] of the “Specification” of the instant disclosure which states that “therefore it is construed that layer 122 is an oxide contact etch stop layer) wraps around sides of the interior region (see Figs. 7A-7C).  
Regarding claim 14, Hsiao teaches all of the features of claim 8. 
Hsiao further teaches wherein the oxide contact etch stop layer (122; Figs. 7A-7C; see C6 L44-57, where it states that 122 comprises of SiO.sub.2 and deposited through ALD; see also [0045] of the “Specification” of the instant disclosure which states that “In embodiments of the present technology, contact etch stop layer 521 may be an oxide material”; see also [0046] of the “Specification” of the instant disclosure which states that ”contact etch stop layer 521, which may be a higher-quality oxide material such as an atomic-layer deposition oxide”; see also [0054] of the “Specification” of the instant disclosure which states that “therefore it is construed that layer 122 is an oxide contact etch stop layer) comprises an atomic layer deposition oxide.  
Regarding claim 15, Hsiao teaches all of the features of claim 8. 
Hsiao further teaches wherein the oxide contact etch stop layer (122; Figs. 7A-7C; see C6 L44-57, where it states that 122 comprises of SiO.sub.2 and deposited through ALD; see also [0045] of the “Specification” of the instant disclosure which states that “In embodiments of the present technology, contact etch stop layer 521 may be an oxide material”; see also [0046] of the “Specification” of the instant disclosure which states that ”contact etch stop layer 521, which may be a higher-quality oxide material such as an atomic-layer deposition oxide”; see also [0054] of the “Specification” of the instant disclosure which states that “therefore it is construed that layer 122 is an oxide contact etch stop layer) does not extend between the two contacts regions ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13) and the gate (130; C3 L30-42).  
Regarding claim 16, Hsiao teaches a semiconductor structure (see the entire document, specifically Fig. 1A+; C3 L13+, and as cited below), the semiconductor structure comprising: 
two contact regions ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13) proximate a gate (130; C3 L30-42) and separated by an interior region (in view of Figs. 7A-7C) proximate the gate (130; C3 L30-42), 
wherein a metal material (150; Figs. 7A-7C; C13 L7-49) is formed about contacts in the two contact regions ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13) down to a substrate (101; Figs. 7A-7C; see C3 L30-67, where 101 comprises of a semiconductor material, and layer 102 is part of layer 101), 
wherein the interior region comprises a liner material (146; Figs. 7A-7C; C10 L16-44, C13 L30) and an oxide layer (122; Figs. 7A-7C; C6 L44-57) between the two contact regions ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13).  
Regarding claim 18, Hsiao teaches all of the features of claim 16. 
Hsiao further teaches wherein the contacts ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13) comprise a vertical profile having a first exterior thickness (see Fig. 7B; middle region of 120, 121 where the sidewalls of 120, 121 are not tapered) and a second exterior thickness (see Fig. 7B; bottom region of 120, 121 near the fin structure, where the sidewalls of 120, 121 are tapered) less than the first exterior thickness (see Fig. 7B; middle region of 120, 121 where the sidewalls of 120, 121 are not tapered), and the metal material (150; Figs. 7A-7C; C13 L7-49) fills an area around the first exterior thickness (see Fig. 7B; middle region of 120, 121 where the sidewalls of 120, 121 are not tapered) and the second exterior thickness (see Fig. 7B; bottom region of 120, 121 near the fin structure, where the sidewalls of 120, 121 are tapered).  
Regarding claim 19, Hsiao teaches all of the features of claim 16. 
Hsiao further teaches wherein the oxide layer (122; Figs. 7A-7C; see C6 L44-57, where it states that 122 comprises of SiO.sub.2 and deposited through ALD; see also [0045] of the “Specification” of the instant disclosure which states that “In embodiments of the present technology, contact etch stop layer 521 may be an oxide material”; see also [0046] of the “Specification” of the instant disclosure which states that ”contact etch stop layer 521, which may be a higher-quality oxide material such as an atomic-layer deposition oxide”; see also [0054] of the “Specification” of the instant disclosure which states that “therefore it is construed that layer 122 is an oxide contact etch stop layer) comprises an oxide contact etch stop layer.  
Regarding claim 20, Hsiao teaches all of the features of claim 16. 
Hsiao further teaches wherein the oxide layer is between the liner material (146; Figs. 7A-7C; C10 L16-44, C13 L30) and a spacer layer (134; Figs. 7A-7C; C5 L48-54), and the spacer layer (134; Figs. 7A-7C; C5 L48-54) is between the oxide layer (122; Figs. 7A-7C; C6 L44-57) and the gate (130; C3 L30-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al. (US 10037912 B2; hereinafter Hsiao, using the US Provisional Application date), in view of the following statement.
Regarding claim 17, Hsiao teaches all of the features of claim 16. 
Hsiao further teaches wherein the contacts ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13) comprise a (see below for “sawtooth”) profile (see Figs. 7A-7C), and the metal material (150; Figs. 7A-7C; C13 L7-49) fills the (see below for “sawtooth”) profile (see Figs. 7A-7C) around the contacts ({120, 121}; Figs. 7A-7C; C3 L30-42, C6 L5-16, C13 L10-13).  
As noted above, Hsiao does not expressly disclose “(wherein the contacts comprise a) sawtooth (profile), (and the metal material fills the) sawtooth (profile around the contacts)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the contacts comprise a sawtooth profile, and the metal material fills the sawtooth profile around the contacts” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the contacts comprise a sawtooth profile, and the metal material fills the sawtooth profile around the contacts). Also, the Applicant has not shown that “wherein the contacts comprise a sawtooth profile, and the metal material fills the sawtooth profile around the contacts” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0057] of the instant disclosure discloses other possible options such as contacts 505, 507 may include a triangular external profile or a diamond external profile. Therefore, no rationale is given that the invention will not function without “wherein the contacts comprise a sawtooth profile, and the metal material fills the sawtooth profile around the contacts”. Thus, the claimed “wherein the contacts comprise a sawtooth profile, and the metal material fills the sawtooth profile around the contacts” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the contacts comprise a sawtooth profile, and the metal material fills the sawtooth profile around the contacts” is significant. Thus, the claimed limitation of “wherein the contacts comprise a sawtooth profile, and the metal material fills the sawtooth profile around the contacts” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the contacts comprise a sawtooth profile, and the metal material fills the sawtooth profile around the contacts” is not patentable over Hsiao.
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 07/26/2022 have been fully considered, but they are not persuasive, because of the following: the Applicant's amendment of claim 1 necessitated the shift in new grounds of rejection detailed in sections above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898